Citation Nr: 1755810	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-01 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right shoulder disability.

2.  Entitlement to service connection for pes planus.

3.   Entitlement to service connection for fibromyalgia.

4.  Entitlement to an initial compensable evaluation for bilateral hearing loss disability.

5.  Entitlement to a compensable evaluation for right foot hallux valgus.

6.  Entitlement to an evaluation in excess of 10 percent for left foot hallux valgus, status post bunionectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

To the extent that additional pertinent evidence has been associated with the claims file since the most recent Supplemental Statement of the Case, the Board notes that a formal waiver of consideration by the Agency of Original Jurisdiction (AOJ) in the first instance is not warranted as the Veteran's substantive appeal was received on or after February 2, 2013.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, 126 Stat. 1165 (amending 38  U.S.C. § 7015 (e)(1) to provide an automatic waiver of initial AOJ review of evidence at the time of or subsequent to the submission of a substantive appeal, only where the substantive appeal is filed on or after February 2, 2013).

The issues of entitlement to service connection for fibromyalgia and entitlement to an increased evaluation for hallux valgus, right and left foot, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A right shoulder disability is not attributable to service.

2.  Pes planus is not shown at any time during the appeal.
3.  During the appeal period, hearing loss disability was manifested, at worst, by an average pure tone decibel loss of 43 in the right ear and of 45 in the left ear; at worst, speech discrimination was 90 percent in the right ear and 88 percent in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right shoulder disability are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for pes planus are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2014); 38 C.F.R. § 3.303 (2017).

3.  The criteria for a compensable evaluation for bilateral hearing loss disability are not met.  38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

VA's duty to notify has been met.  Neither the Veteran, nor her representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See 38 U.S.C. §§ 5102, 5103, 5103A (2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations, which are adequate.  The Board finds that the VA examination reports described the hearing loss disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

The Veteran has not identified any outstanding evidence that could be obtained to substantiate her claims; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.

II.  Service Connection

The Veteran seeks service connection for right shoulder disability.  VA received a claim for this disability in November 2012.  See VA Form 21-0820 (November 2012).  She argues that duties in the military that included "lifting and pulling heavy objects" caused her right shoulder problems.  See NOD (June 2013).  She further argues that "many years of wear and tear" in the military caused her shoulder disorder and emphasized that she had repetitive activities from work as a petroleum supply specialist.  See VA Form 21-4138 (April 2014) and VA Form 21-4142 (April 2014).  She reported during her VA examination in May 2014 that she had right shoulder pain without prior injury in service.  See C&P Exam (May 2014).

The Veteran also seeks service connection for pes planus.  VA received a claim for this disability in November 2012.  See VA Form 21-0820 (November 2012).  It is noted that, in a March 1985 rating decision, service connection was established for hallux valgus (a condition where the big toe [hallux] is bent outward toward the midline of the foot so that it overlaps with the second toe), which is a separate and distinct disorder from pes planus.
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2014); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Arthritis shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Right Shoulder Disability

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for right shoulder disability.  A chronic right shoulder disability is not shown in service and arthritis of the right shoulder is not shown within the initial post separation year.  Also, a current right shoulder disability has not been attributed to service.

STRs reflect no complaints or findings for abnormal right shoulder pathology.  Report of service separation examination dated in March 1982 reflects normal clinical evaluation of the upper extremities and the Veteran denied shoulder pain along with other joint or bone problems on the history part of that exam.

Right shoulder complaints and abnormal findings are first documented roughly 20 years after service discharge.  Private treatment records dated in 2012 reflect that the Veteran was seen for right shoulder complaints.  A March 2012 MRI revealed a labral tear and findings suggested impingement along with bursitis.  In July 2012, the Veteran underwent right shoulder surgery.  An October 2012 note reflects a diagnosis for impingement and adhesive capsulitis (frozen shoulder).  The shoulder problem was "without any known injury" and the examiner stated that he was unsure if the right shoulder condition was due to overuse.  See Medical Treatment Record - Non-Government Facility (November 2012, December 2012, January 2013, and June 2015).  It is noted that the Veteran was employed as a U.S. Postal Service worker following service discharge.  Treatment records dated since 2012 show ongoing polyarthralgias and that, in 2016, the Veteran obtained physical therapy for upper extremity symptoms of both shoulders.  The Veteran underwent VA shoulder examination in May 2014.  A May 2014 VA medical opinion reflects that a right shoulder disability was less likely than not incurred in or caused by service given that the Veteran had onset of symptoms in 1986 and there was no treatment in service.

Here, the medical evidence shows no indication that the Veteran had a chronic right shoulder disorder in service.  It further shows no indication that any current right shoulder disorder is attributable to disease or injury incurred in service.  The Veteran has not presented a favorable medical opinion to weigh in this matter.

The Board accepts that the Veteran is competent to report her symptoms and treatment.  See Layno, supra.  See also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  However, she is not competent to opine that she has a chronic shoulder disability attributable to service, to include her activities or duties in service, as she lacks the requisite medical expertise, and the etiology of the current disorder is not susceptible to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  To the extent that she suggests she had right shoulder symptoms in and since service, the Board finds that this is not a credible report based on the normal clinical evaluation on service separation examination and her denial of shoulder problems and pain on the history part of that exam.

The Board assigns greater probative value to the service separation examination dated in 1982 and the negative May 2014 VA medical opinion.  These are more probative than the Veteran's unsubstantiated opinion as they were prepared by skilled, neutral medical professionals after examination of the Veteran-and, in the case of the VA examination, after review of the Veteran's claims file.  Not only may the Veteran's memory have faded but more recent statements could be influenced by the chance for pecuniary gain.  This evidence, coupled with the many years intervening service and the first documented abnormal pathology, weighs against the claim.

On balance, the weight of the evidence is against the claim.  There is no doubt to resolve as the evidence of record is not roughly in equipoise.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Accordingly, the claim is denied.

Pes Planus

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for pes planus.  Pes planus is not shown at any time during this appeal.  It is noted that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).

STRs reflect normal clinical evaluation of the feet on service separation examination dated in March 1982 and the Veteran denied foot trouble on the history part of that exam.  Private imaging study of the feet dated in March 1990 shows no abnormality of the bones, joints, or soft tissues.  See Medical Treatment Record - Non-Government Facility (February 1996).  Private treatment records show that, in July 1994, the Veteran was diagnosed with bilateral bunions of the feet with plantar strain and fasciitis, and rear foot valgus bilaterally.  No diagnosis for pes planus was rendered.  See Medical Treatment Record - Non-Government Facility (February 1996).  A June 1997 letter from a private podiatrist reflects that the Veteran underwent left foot bunionectomy in May 1997; there was no diagnosis for pes planus.  See Medical Treatment Record - Non-Government Facility (August 1997).

Pes planus is first shown on reports of VA examination dated in March 1996 and October 1997.  By history, the Veteran developed foot problems in service.  Private treatment records dated in 2011 reflect that the Veteran was seen for ongoing bilateral foot pain, diagnosed as neuroma, neuritis, and bursitis; however, these records show no diagnosis for pes planus.  See Medical Treatment Record - Non-Government Facility (November 2012).  Similarly, report of VA examination dated in December 2012 shows no diagnosis for pes planus-hallux valgus was shown.  Report of VA examination dated in July 2014 reflects that there is no objective evidence of pes planus.  The examiner stated that "I see no evidence of pes planus present."

Pes planus is not shown during the appeal period.  Accordingly, absent proof of a present disability due to disease or injury, the claim is denied.  Brammer supra.  See also, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim).  There is no doubt to resolve.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


III.  Evaluations

In a May 2015 rating decision, the RO granted service connection for bilateral hearing loss disability at the noncompensable disability level, effective from January 25, 2011.  The Veteran has appealed the assigned evaluation for bilateral hearing loss disability.

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  See 38 C.F.R. § 4.85(a), (d).  Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86.  Specifically, an exceptional pattern of hearing loss is hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz ), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a), (b).

Facts & Analysis

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against a compensable schedular evaluation for bilateral hearing loss disability.  The evidence of record does not more nearly reflect the criteria for a compensable evaluation.  38 C.F.R. §§ 4.7, 4.85, 4.86.  None of the authorized VA audiological examinations show findings that warrant a compensable evaluation.

On the authorized VA audiological examination in May 2014, the average pure tone decibel loss was 34 in the right ear with 92 percent speech discrimination and 39 in the left ear with 92 percent speech discrimination.  Applying 38 C.F.R. § 4.85, Table VI, to the audiological findings, the Veteran has a numeric designation of I for her right ear and I for her left ear.  Application of 38 C.F.R. § 4.85, Table VII results in a finding that a 0 percent disability evaluation for the bilateral hearing loss is warranted.

On the April 2016 VA audiological examination, the average pure tone decibel loss was 43 in the right ear with 94 percent speech discrimination and 45 in the left ear with 94 percent speech discrimination.  Applying 38 C.F.R. § 4.85, Table VI, to the audiological findings, the Veteran has a numeric designation of I for her right ear and I for her left ear.  Application of 38 C.F.R. § 4.85, Table VII results in a finding that a 0 percent disability evaluation for the bilateral hearing loss is warranted.

The Disability Benefits Questionnaire dated in September 2017 from the Veteran shows the average pure tone decibel loss was 36 in the right ear with 90 percent speech discrimination and 40 in the left ear with 88 percent speech discrimination.  Applying 38 C.F.R. § 4.85, Table VI, to the audiological findings, the Veteran has a numeric designation of II for her right ear and II for her left ear.  Application of 38 C.F.R. § 4.85, Table VII results in a finding that a 0 percent disability evaluation for the bilateral hearing loss is warranted.

Also, the pure tone thresholds of record do not reflect an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86(a) because the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is not 55 decibels or more; and, as such, that provision is inapplicable.  Additionally, an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86(b) is not shown as the documented pure tone thresholds for the Veteran are not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, and thus, neither Table VI or Table VIa is applicable.  38 C.F.R. § 4.86(b).

The Board has considered the effect of the Veteran's hearing loss on her ability to function in the work-place.  Friscia v. Brown, 7 Vet. App. 294 (1995); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The record shows that the Veteran has been retired since 2008 from work as a U.S. postal clerk, but she would have hearing difficulty hearing in a noisy environment.  See Medical Treatment Record - Non-Government Facility (December 2012).  Specifically, 2014 and 2016 VA audiological examination noted that she would have some difficulty in hearing conversations and the Veteran indicated in September 2015 that she must ask people at times to repeat themselves.  However, while noting those disorders precluding employment on her July 2015 VA unemployability application, the Veteran did not report that hearing loss disability prevented her from obtaining or following any substantially gainful occupational.

The Board accepts that the Veteran believes her hearing acuity is worse than evaluated.  However, far more probative of the degree of the disability are the results of testing prepared by a skilled professional since the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss.  In essence, lay statements are of limited probative value.  As a layperson, the Veteran is competent to report difficulty with her hearing; however, she is not competent to assign particular speech recognition scores or pure tone decibel reading to her current acuity problems.  As indicated above, ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann, supra.

Accordingly, the claim for a compensable evaluation for bilateral hearing loss disability is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); Gilbert, supra.  Because the disability has not met the criteria for a higher evaluation at any time during the appeal period, there is no basis for a staged rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).


ORDER

Service connection for right shoulder disability is denied.

Service connection for pes planus is denied.

An initial compensable evaluation for bilateral hearing loss disability is denied.



REMAND

For the reasons explained below, remand of the claim for service connection for fibromyalgia and the claims for increase for hallux valgus, right and left foot, are remanded.

Fibromyalgia

The Veteran seeks service connection for fibromyalgia.  VA received a claim for this disability in January 2011.  See VA Form 21-526 (January 2011).  At this time, she reported the onset in 1998.  In June 2013 correspondence, the Veteran reported that she had widespread joint and body pain prior to seeking medical evaluation and treatment.  See NOD (June 2013).  In April 2014, she argued that her condition was related to her "being depressed."  It is noted that the Veteran is service connected for major depressive disorder associated with hypothyroidism.  See Rating Decision - Codesheet (February 2017).

Although a VA medical opinion was obtained in November 2015, which showed that fibromyalgia was not attributable to service, the Board finds that this medical opinion in inadequate.  The examiner states that the negative opinion in based on a review of the claims file but he does not identify or explain the relevance or significance of any history, clinical findings, etc., that he relied upon in reaching the conclusion.  The examiner acknowledged complaints of fatigue in service associated with post nasal drip and phlegm that resolved with antibiotic treatment for sinusitis.  However, he did not address the Veteran's report of widespread joint and body pain long before her diagnosis for fibromyalgia or her theory that fibromyalgia is etiologically related to service-connected depressive disorder.

It is noted that a medical opinion must support the conclusions reached with an analysis that is adequate for the Board to consider and weigh against other evidence of record.  See Stefl v. Nicholson, 21 Vet.App. 102, 124-25.  Also, "[A] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).

Foot Disability

Following certification of the appeal to the Board, a Disability Benefits Questionnaire (DBQ) for Foot Disorders dated in September 2017 was associated with the claims file.  This examination report along with the Veteran's complaint of increased foot symptoms on her July 2017 VA application for increase based on unemployability suggests a material worsening of the service-connected foot disorders since her April 2016 VA examination.  Therefore, reexamination is necessary.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

It is noted that the September 2017 Foot DBQ reflects a diagnosis for metatarsalgia and the medical evidence of record does not address whether this condition is associated with the Veteran's service connected foot disorders.  As such, on reexamination, the examiner should address whether any abnormal findings or diagnoses shown on examination are attributable to service-connected foot disorder of either foot.

Accordingly, the case is REMANDED for the following action:

1.  All updated treatment record should be obtained and associated with the claims file.

2.  The Veteran should be scheduled for a VA fibromyalgia examination by a physician.  The claims file must be reviewed and the review noted in the report.  The examiner should obtain from the Veteran a complete medical history for fibromyalgia.  The physician should answer the following questions:

(a)  Is it as likely as not (50 percent or greater probability) that the Veteran's fibromyalgia was initially manifested in service?

In addition to the medical history obtained on current examination and full review of the claims file, the physician should consider the following:

(i) STRs show no diagnosis for fibromyalgia; service separation examination dated in March 1982 reflects normal clinical evaluation and the Veteran denied a history of swollen/painful joints; frequent or severe headaches; leg cramps; stomach or intestinal trouble; and neuritis.  Please, review completely.  See STR - Medical (August 2014).

(ii)  Private treatment records dated since 2008 documented arthralgias.  See Medical Treatment Record - Non-Government Facility (October 2011).

(iii)  Private treatment record dated in November 2008 indicated possible fibromyalgia.  See Medical Treatment Record - Non-Government Facility (November 2011).

(iv)  The Veteran's theory that her foot pain symptoms that date to service reflect the onset of later diagnosed fibromyalgia.  See VA From 21-4138 (February 2011).  The physician should address this theory of entitlement.

(b)  Is it as likely as not (50 percent or greater probability) that fibromyalgia is proximately due to service-connected disorder and specifically major depressive disorder associated with hypothyroidism (as theorized by the Veteran)?  See VA From 21-4138 (April 2014)

(c)  Is it as likely as not (50 percent or greater probability) that fibromyalgia is aggravated by service-connected disorder and specifically major depressive disorder associated with hypothyroidism?

"Aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale for all medical opinions is required. The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  The Veteran should be scheduled for a VA examination of her service-connected foot disorders using the most recent Disability Benefits Questionnaire for Foot Conditions.  The claims file must be reviewed and the review noted in the report.  Based on examination, the examiner should identify all current disorders of the feet; in this regard, a clear diagnosis for each disorder should be provided, to the extent feasible.  All clinical findings should be reported in detail to include the functional impact.  Additionally, the examiner should answer the following questions.

(a)  With regard to hallux valgus, is right foot hallux valgus "severe" (that is, equivalent to amputation of great toe)?

(b)  Are any of the additional diagnoses shown for the feet during this appeal related to the Veteran's service-connected hallux valgus status post bunionectomy of the left foot and/or hallux valgus of the right foot?  A complete rationale for the medical opinion is required.

The examiner should consider the September 2017 Foot Conditions DBQ, which shows a diagnosis for metatarsalgia associated with hallux valgus status post bunionectomy of the left foot and hallux valgus of the right foot.  See C&P Exam (September 2017).

The examiner shoulder consider the private treatment records dated in 2011 that show complaints of ongoing bilateral foot pain, diagnosed as neuroma, neuritis, and bursitis.  See Medical Treatment Record - Non-Government Facility (November 2012).

4.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran and her representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


